Rakestraw, J.
The petitioner has filed in this court a verified petition for writ of habeas corpus. He apparently entered a plea of guilty to a charge of second degree burglary in the White Circuit Court on April 1, 1958. At the time of the filing of this petition (September 16, 1965), the defendant would like to be released.
It is of course well settled that the Supreme Court of Indiana has no jurisdiction to entertain a petition for a writ of habeas corpus.
The petition is therefore denied.
Myers, C. J., Arterburn and Jackson, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 174.